         Case 2:21-cv-00186-SU          Document 35       Filed 08/16/21     Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION



MIGUEL MUNOZ,                                                    Civ. No. 2:21-cv-00186-SU

                       Plaintiff,                                OPINION & ORDER
               v.

UNION PACIFIC RAILROAD
COMPANY,

                  Defendant.
_______________________________________
SULLIVAN, Magistrate Judge.

        This disability discrimination case comes before the Court on a discovery dispute

concerning the application of a protective order issued in prior class action litigation between the

parties in the District of Nebraska, Quinton Harris et al v. Union Pacific Railroad Company, Case

No. 8:16-cv-00381. ECF Nos. 26, 28, 32, 33. The Court concludes that Plaintiff’s proposed use

of discovery material from the Harris case is consistent with the terms of Harris protective order

and so Defendant’s Motion to Prohibit Use of Documents, ECF No. 28, is DENIED.

                                        BACKGROUND

       In February 2016, several Union Pacific employees commenced a class action disability

discrimination lawsuit against Union Pacific, “alleging that Union Pacific’s Fitness-for-Duty

policies and practices constituted a pattern or practice of discrimination under the ADA.” Compl.



Page 1 –OPINION & ORDER
          Case 2:21-cv-00186-SU         Document 35        Filed 08/16/21     Page 2 of 6




¶ 2. ECF No. 1. This class action suit was originally filed in the Western District of Washington

but was transferred to the District of Nebraska as Quinton Harris et al. v. Union Pacific Railroad

Company, Case No. 8:16-cv-00381. Id. at ¶¶ 2, 32. The Nebraska district court certified the Harris

class in February 2019. Id. at ¶ 34. The Eighth Circuit Court of Appeals reversed the certification

decision in March 2020. Id. Plaintiff alleges that he was part of the putative class in Harris and,

following decertification, Plaintiff brought this individual action for disability discrimination in

the District of Oregon.

        During litigation in Harris, the parties stipulated to a joint protective order on December

12, 2016. Balus Decl. Ex. 1. ECF No. 29. The parties engaged in more than 18 months of

discovery, ending in July 2018, during which time the parties took over thirty depositions and

Union Pacific produced over 400,000 pages of documents. Delbridge Decl. ¶¶ 3, 4. In the course

of discovery, the Harris plaintiffs propounded an interrogatory seeking the identities of all putative

class members. Id. at ¶ 5. In response, Union Pacific produced a list of 7,723 employees, including

Plaintiff. Id.

                                          DISCUSSION

        The dispute before the Court concerns whether Plaintiff is permitted to use materials

produced pursuant to the Harris protective order in the present case. The logical starting point to

this inquiry is language of the Harris protective order itself, which provides in relevant part:

        However, notwithstanding anything to the contrary herein, if any putative class
        member(s) bring any separate litigation following a denial of class certification or
        decertification of this action, confidential documents produced in this action may
        be used by the parties to that action who are represented by same legal counsel
        representing the parties in this action. The use of such documents in such putative
        class member(s) separate litigation shall be subject to the terms and conditions of
        this Order.

Balus Decl. Ex. 1, at 4.




Page 2 –OPINION & ORDER
          Case 2:21-cv-00186-SU          Document 35         Filed 08/16/21      Page 3 of 6




        Union Pacific asserts that Plaintiff’s proposed use of Harris materials is contrary to the

terms of the protective order because (1) Plaintiff was not properly a member of the putative class

in Harris and (2) only Plaintiff is represented by the same counsel as in Harris, while Union Pacific

is represented by different counsel.

   I.       Membership in the Putative Class

        In Harris, the plaintiffs brought their case on behalf of a putative class defined in their First

Amended Complaint as:

         Individuals who were removed from service over their objection and/or suffered
        another adverse employment action during their employment with Union Pacific
        for reasons related to a Fitness-for-Duty evaluation at any time from 300 days
        before the earliest date that a named Plaintiff filed an administrative charge of
        discrimination to the resolution of this action.

Delbridge Decl. Ex. 1, at 17.

        As previously noted, the Harris plaintiffs propounded an interrogatory seeking a list of all

putative class members. Delbridge Decl. ¶ 5. In response, Union Pacific produced a list of 7,723

employees. Id. Plaintiff was included in that list. Id.

        On February 5, 2019, the Nebraska district court certified a class consisting of: “All

individuals who have been or will be subject to a fitness-for-duty examination as a result of a

reportable health event at any time from September 18, 2014 until the final resolution of this

action.” Rowinski Decl. Ex. 3, at 19. ECF No. 30.

        Union Pacific argues Plaintiff was not a member of the putative class in Harris because he

was not subject to a fitness-for-duty examination as a result of a reportable health event. Union

Pacific made the same argument in another post-decertification individual action brought by a

member of the putative Harris class, Campbell v. Union Pacific Railroad Co., Case No. 4:18-cv-

00522-BLW, 2021 WL 1341037 (D. Idaho April 9, 2021), which was rejected by the district court:




Page 3 –OPINION & ORDER
            Case 2:21-cv-00186-SU          Document 35        Filed 08/16/21      Page 4 of 6




          Both parties agree that Campbell’s name was on the class list that that the named
          [Harris] plaintiffs relied upon in seeking and initially prevailing on class
          certification, however Union Pacific argues that Campbell was not a putative class
          member because he was not subject to a fitness for duty examination as a result of
          a reportable health event. Campbell objects, arguing that the theory of what bound
          the Harris class together was the policy and not the specific medical condition that
          prompted the fitness for duty evaluation. The Court is not persuaded that Campbell
          is not a putative class member. At least two of the named plaintiffs in Harris, Zinn
          and Baker, were subjected to a fitness for duty evaluation for conditions that do not
          appear in Union Pacific’s definition of a “reportable health event.” Further, the
          policy itself states that “[s]upervisor’s have the ability to request a Fitness-for-Duty
          evaluation based on credible information which raises a concern about the
          employee’s ability to safely perform his/her job duties.” This is the exact reason
          that Campbell was required to participate in in a fitness for duty evaluation.
          Therefore, the Court finds that Campbell is a putative class member and falls into
          the exception of the protective order of those who may use documents designated
          as confidential in the Harris class action.

Id. at *5 (internal citations omitted).

          The Court finds the reasoning of Campbell especially persuasive, given the case’s close

factual similarity with Plaintiff’s claims in the present action. Accordingly, the Court concludes

that Plaintiff was likewise a member of the putative class in Harris and is therefore permitted to

use the confidential documents produced pursuant to the Harris protective order.

    II.      Identity of Counsel

          Union Pacific’s second argument concerns the protective order’s requirement that there be

an identity of counsel in subsequent individual actions following decertification. As previously

noted, the Harris protective order provides that “confidential documents produced in this action

may be used by the parties to that action who are represented by same legal counsel representing

the parties in this action.” Balus Decl. Ex. 1, at 4.

          The parties agree that Plaintiff is represented by the same counsel in this action as

represented the putative class in Harris. Union Pacific, however, is represented by different




Page 4 –OPINION & ORDER
         Case 2:21-cv-00186-SU           Document 35       Filed 08/16/21       Page 5 of 6




counsel and argues that the exclusion clause requires both the plaintiff and the defendant in a

subsequent action be represented by the same attorneys who represented them in Harris.

       In support of this argument, Union Pacific points to the use of the plural “parties” in the

Harris protective order exclusion clause, without any limiting articles. The Court is not convinced.

In a putative class action there are, by definition, many plaintiffs and so it would be confusing to

use the singular “party” to describe the plaintiffs in subsequent actions. More to the point, the

critical term of the exclusion clause is “used by the parties to that [subsequent] action,” which is

qualified by the limitation “who are represented by same legal counsel representing the parties” in

Harris. By its plain terms, therefore, the limitation requiring identity of counsel only applies to

parties seeking to use the Harris materials, which in this case is Plaintiff.

       From a purely practical standpoint, adopting Union Pacific’s interpretation would render

the exclusion meaningless because it would allow Union Pacific to unilaterally deprive its

opposing counsel of access to the Harris materials in a subsequent action by the simple expedient

of changing its own attorneys. Union Pacific’s preferred interpretation would also require the

plaintiff in a subsequent action to engage in a duplicative and wasteful course of discovery to seek

materials already in his possession but which he would be barred from using because Union Pacific

opted to retain different attorneys. This is contrary both to policy and to the plain meaning and

purpose of the protective order’s exclusion clause.




Page 5 –OPINION & ORDER
         Case 2:21-cv-00186-SU           Document 35    Filed 08/16/21    Page 6 of 6




                                         CONCLUSION

       Defendant’s Motion to Prohibit Use of Documents Produced Pursuant to the Harris

Protective Order, ECF No. 28, is DENIED. Plaintiff shall be permitted to use materials produced

pursuant to the protective order in Quinton Harris et al v. Union Pacific Railroad Company, Case

No. 8:16-cv-00381 in the present case.

       It is so ORDERED and DATED this          16th    day of August 2021.


                                              /s/ Patricia Sullivan
                                             Patricia Sullivan
                                             United States Magistrate Judge




Page 6 –OPINION & ORDER
